EXHIBIT 10-41 Portions of this document have been redacted and filed separately with the Securities and Exchange Commission.Redacted sections marked with “*****.” CREDIT AGREEMENT Dated as of June 5, 2008, By And Among COMMUNICATION INTELLIGENCE CORPORATION as Borrower, THE LENDERS PARTY HERETO AND SG PHOENIX LLC As Collateral Agent TABLE OF CONTENTS EXHIBIT 10-41 Page SECTION 1. AMOUNTS AND TERMS OF LOANS 1 1.1 Loans 2 1.2 Interest. 3 1.3 Use of Proceeds 3 1.4 Fees and Expenses 4 1.5 Payments 4 1.6 Repayments of Loans 5 1.7 Loan Accounts 7 1.8 Taxes 7 1.9 Warrants 8 1.1 Term of This Agreement 8 SECTION 2. AFFIRMATIVE COVENANTS 8 2.1 Compliance With Laws 8 2.2 Maintenance of Books and Records; Properties; Insurance. 9 2.3 Inspection; Lenders’ Meeting 9 2.4 Legal Existence, Etc 10 2.5 Use of Proceeds 10 2.6 Authorized Common Stock 10 2.7 Further Assurances; Notices of Acquisition of Property 10 2.8 Taxes and other Government Charges 10 SECTION 3. NEGATIVE COVENANTS 11 3.1 Indebtedness 11 3.2 Liens and Related Matters 11 3.3 Investments 12 3.4 Contingent Obligations 12 3.5 Restricted Junior Payments 12 3.6 Restriction on Fundamental Changes 12 3.7 Disposal of Assets or Subsidiary Stock 12 3.8 Transactions with Affiliates 12 3.9 Management Fees 13 3.10 Conduct of Business 13 3.11 Fiscal Year 13 3.12 Subsidiaries; Partnerships 13 3.13 Modification of Agreements 13 3.14 Board of Directors 13 3.15 Management of Borrower 13 3.16 Investment Company Act; Public Utility Holding Act 13 SECTION 4. FINANCIAL COVENANTS AND REPORTING 14 4.1 Reports and Covenants 14 4.2 Accounting Terms; Utilization of GAAP 16 SECTION 5. REPRESENTATIONS AND WARRANTIES 16 5.1 Disclosure 16 5.2 No Material Adverse Effect 17 -i- EXHIBIT 10-41 TABLE OF CONTENTS Page 5.3 Organization, Powers, Authorization and Good Standing 17 5.4 Compliance with Applicable Law 17 5.5 Tax Returns and Payments 18 5.6 Environmental Matters 18 5.7 Financial Statements 18 5.8 Intellectual Property 19 5.9 Litigation, Investigations, Audits, Etc. 19 5.10 Employee Labor Matters 20 5.11 Employee Benefit Plans 20 5.12 Perfection and Priority 20 5.13 Solvency 20 5.14 Investment Company Act; Federal Regulations 20 5.15 Material Contracts 21 5.16 Title to Properties 21 5.17 Subsidiaries and Affiliates 21 5.18 Filings 21 5.19 Insurance 22 5.20 Approvals 22 5.21 Internal Accounting Controls 22 5.22 Foreign Corrupt Practices 22 5.23 Representations and Covenants Made to the Investors 23 SECTION 6. EVENTS OF DEFAULT AND RIGHTS AND REMEDIES 23 6.1 Events of Default 23 6.2 Acceleration 26 6.3 Rights of Collection 26 6.4 Consents 26 6.5 Performance by Lenders or Collateral Agent 27 6.6 Set Off and Sharing of Payments 27 6.7 Application of Payments 27 6.8 Rescission 27 SECTION 7. CONDITIONS TO LOANS 28 7.1 Executed Loan Documents 28 7.2 Executed Debt Refinancing Documents 28 7.3 Certificate of Designations 28 7.4 Cancelled Notes 28 7.5 Representations and Warranties 28 7.6 Covenants 28 7.7 No Default 29 7.8 Lien Priority 29 7.9 No Litigation 29 7.10 Fees and Expenses 29 7.11 Closing Certificates; Opinions 29 7.12 Collateral 30 7.13 Insurance 30 7.14 Consents 30 7.15 No Injunction, Etc. 30 -ii- EXHIBIT 10-41 TABLE OF CONTENTS Page 7.16 Fees, Expenses, Taxes, Etc. 31 7.17 Proceedings and Documents 31 7.18 Other Deliveries 31 7.19 Post-Closing Deliveries 31 SECTION 8. INTERCREDITOR PROVISIONS 32 8.1 Appointment, Powers and Immunities of Agents 32 8.2 Reliance 33 8.3 Non-Reliance 33 8.4 Defaults; Material Adverse Effect 33 8.5 Successor Agent 34 8.6 Authorization 34 8.7 Other Roles 34 8.8 Amendments and Waivers 35 SECTION 9. MISCELLANEOUS 35 9.1 Indemnities 35 9.2 Notices 36 9.3 Failure or Indulgence Not Waiver; Remedies Cumulative 37 9.4 Marshaling; Payments Set Aside 37 9.5 Severability 37 9.6 Headings 37 9.7 Applicable Law 37 9.8 Successors and Assigns 38 9.9 Participations 38 9.10 No Fiduciary Relationship 38 9.11 Construction 38 9.12 Confidentiality 39 9.13 Consent to Jurisdiction and Service of Process 39 9.14 Waiver of Jury Trial 40 9.15 Survival of Warranties and Certain Agreements 40 9.16 Entire Agreement 40 9.17 Counterparts; Effectiveness 40 SECTION 10. DEFINITIONS 41 10.1 Certain Defined Terms 41 10.2 Other Definitional Provisions 49 -iii- EXHIBIT 10-41 SCHEDULES Schedule 1.1(a)Loans Schedule 1.3Repayment of Outstanding Debt Schedule 2.2(b)Insurance Schedule 3.1Indebtedness/Liens Schedule 5.3(a)Organization and Powers Schedule 5.3(c)Qualification to Transact Business Schedule 5.4Compliance with Applicable Law Schedule 5.6Environmental Matters Schedule 5.8Intellectual Property Schedule 5.9Litigation, Investigations, Audits, Etc. Schedule 5.10Employee Labor Matters Schedule 5.15Material Contracts Schedule 5.16Owned and Leased Property Schedule 5.17(a)Subsidiaries and Affiliates Schedule 5.17(b)Inventory and Equipment Schedule 5.18Filings EXHIBITS Exhibit 1.1(a)Form of Note Exhibit 1.2(b)-1Form of Additional Note Exhibit 1.2(b)-2Form of Additional Warrant Exhibit Form of Warrant Exhibit 4.1(b)Form of Compliance Certificate Exhibit 10.1(ccc)Form of Pledge and Security Agreement - iv - EXHIBIT 10-41 INDEX OF DEFINED TERMS Defined Term Defined in Section 1933 Act §5.18 1934 Act §2.3 1940 Act §3.16 Accounting Changes §4.2 Additional Note §1.2(b) Additional Warrant §1.2(b) Affiliate §10.1 Agreement §10.1 Applicable Law §10.1 Asset Disposition §10.1 Bankruptcy Code §10.1 Borrower Preamble Business Day §10.1 Capital Lease §10.1 Cash Equivalents §10.1 Change of Control §6.1(s) Closing Date §10.1 Collateral §10.1 Collateral Agent §8.1(a) Common Stock §10.1 Compliance Certificate §4.1(b) Contingent Obligation §10.1 Control §10.1 Debt Refinancing §10.1 Debt Refinancing Documents §10.1 Default §10.1 Engmann Preamble Environmental Laws §10.1 Evaluation Date §5.21 Event of Default §6.1 GAAP §10.1 Goodman Preamble Governmental Authority §10.1 Indebtedness §10.1 Indemnitees §9.1 Initial Warrants §1.9 Intellectual Property Rights §5.8 Investment §10.1 Investors §10.1 IRC §10.1 Lender(s) Preamble Lien §10.1 Loan(s) §1.1(a) -v- EXHIBIT 10-41 Loan Documents §10.1 Majority Lenders §10.1 Material Adverse Effect §10.1 Material Contracts §10.1 Maturity Date §10.1 Net Proceeds §10.1 Note(s) §1.1(a) Obligation(s) §10.1 Permitted Encumbrances §10.1 Person §10.1 Phoenix Preamble Pledge and Security Agreement §10.1 Purchase Agreement §10.1 Real Property §5.6 Registration Rights Agreement §10.1 Restricted Junior Payment §10.1 SEC §10.1 Secured Party or Secured Parties §10.1 Security Documents §10.1 Security Interest §10.1 Series A Preferred Stock §10.1 Subsidiary §10.1 Warrant(s) §10.1 - vi - EXHIBIT 10-41 CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of June 5, 2008, by and among COMMUNICATION INTELLIGENCE CORPORATION, a Delaware corporation having an address at 275 Shoreline Drive, Suite 500, Redwood Shores, California 94065 (“Borrower”) and PHOENIX VENTURE FUND LLC, a Delaware limited liability company having an address at 110 East 59th Street, Suite 1901, New York, New York 10022 (“Phoenix”), Michael Engmann, an individual having an address at 38 San Fernando Way, San Francisco, California 94127 (“Engmann”) and Ronald Goodman, an individual having an address at 31 Tierra Verde Court, Walnut Creek, California 94598 (“Goodman”) (each of Phoenix, Engmann and Goodman individually, a “Lender,” and collectively, the “Lenders”).Capitalized terms shall have the meanings given to them in Section 10.1 below. R E C I T A LS: WHEREAS, Lenders have agreed to finance the Loans to the Borrower upon the termsand for the uses as provided in the Loan Documents; and WHEREAS, Borrower will have access to additional working capital as a result of the Loans; and WHEREAS, certain proceeds of the Loans will be used to refinance loans due and payable on May 15, 2008 to certain of the Lenders as set forth on Schedule 1.3 pursuant to the Debt Refinancing; and WHEREAS, Lenders are prepared to make the Loans available to the Borrower only upon consummation of the Debt Refinancing by the Investors; and WHEREAS, Borrower intends to secure all of its Obligations under the Loan Documents by granting to Lenders a first priority Security Interest in and Lien upon the Collateral; and WHEREAS, Borrower intends to further secure all of its Obligations under the Loan Documents by granting to Lenders a pledge of all of its shares of capital stock, NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties do hereby agree, as follows: SECTION
